 Case 8:16-cv-00974-CJC-AGR Document 298 Filed 12/08/20 Page 1 of 7 Page ID #:7536




1
2
                                                                   12/8/2020
3
4
5
6
7                        UNITED STATES DISTRICT COURT
8                      CENTRAL DISTRICT OF CALIFORNIA
9                                Southern Division
10
11
     SECURITIES AND EXCHANGE                 Case No. SACV16-00974-CJC (AGRx)
12   COMMISSION,
                                             [PROPOSED] PRELIMINARY
13               Plaintiff,                  INJUNCTION
14         vs.
15   CHARLES C. LIU;
     XIN WANG a/k/a LISA WANG;
16   PACIFIC PROTON THERAPY
     REGIONAL CENTER, LLC;
17   PACIFIC PROTON EB-5 FUND,
     LLC; and BEVERLY PROTON
18   CENTER, LLC f/k/a LOS ANGELES
     COUNTY PROTON THERAPY,
19   LLC,
20               Defendants.
21
22
23
24
25
26
27
28
 Case 8:16-cv-00974-CJC-AGR Document 298 Filed 12/08/20 Page 2 of 7 Page ID #:7537




1          This matter came before the Court upon Plaintiff Securities and Exchange
2    Commission’s (“SEC”) Motion for the Continuation of This Court’s Asset Freeze;
3          The Court, on May 31, 2016, having previously considered Plaintiff SEC’s
4    Complaint, the SEC’s Application for a Temporary Restraining Order, Order to Show
5    Cause Why a Preliminary Injunction Should Not Be Granted, and Orders (1) Freezing
6    Assets; (2) Repatriating Assets; (3) Requiring Accountings; and (4) Prohibiting the
7    Destruction of Documents (Dkt. No. 4, the “TRO Application”), the supporting
8    Memorandum of Points and Authorities, the supporting declarations and exhibits, and
9    the other evidence and argument presented to the Court, entered a Temporary
10   Restraining Order, Order to Show Cause Why a Preliminary Injunction Should Not
11   Be Granted, and Orders (1) Freezing Assets; and (2) Prohibiting the Destruction of
12   Documents (Dkt. No. 14, the “TRO”) that, inter alia, froze Defendants Charles C.
13   Liu’s and Xin (Lisa) Wang’s and Defendants Pacific Proton Therapy Regional
14   Center, LLC’s (“Pacific Proton”), Pacific Proton EB-5 Fund, LLC’s (“PPEB5
15   Fund”), and Beverly Proton Center, LLC’s f/k/a Los Angeles County Proton Therapy,
16   LLC’s (“Beverly Proton”) (collectively, “Corporate Defendants”) assets;
17         The Court, on July 11, 2016, having previously considered the Defendants’
18   oppositions to the TRO and the Preliminary Injunction, the SEC’s Motion for Orders
19   Requiring the Repatriation of Assets and Accountings (Dkt. No. 15, the “Motion for
20   Repatriation and Accountings”) and the Defendants’ opposition to that motion, and
21   the SEC’s papers replying thereto, issued and entered the Preliminary Injunction that
22   inter alia froze defendant Liu’s and Wang’s and the Corporate Defendants’ assets,
23   and granted the SEC’s Motion for Repatriation and Accountings (Dkt. Nos. 76, 77);
24         The Court, on July 21 and 26, 2016, having stayed enforcement of Sections
25   VIII and IX of the Preliminary Injunction insofar as those provisions, which ordered
26   repatriation and accountings, apply to Defendants Liu and Wang until resolution of
27   the Fifth Amendment Motion (Dkt. Nos. 95, 107, collectively, the “Stay Orders”);
28         The Court, having previously considered Defendants Liu and Wang’s Motion

                                              2
 Case 8:16-cv-00974-CJC-AGR Document 298 Filed 12/08/20 Page 3 of 7 Page ID #:7538




1    (Dkt. No. 108, the “Fifth Amendment Motion”) for Relief from Sections VIII and IX
2    of Preliminary Injunction, the SEC’s opposition to the Fifth Amendment Motion,
3    Defendants Liu’s and Wang’s papers replying thereto, the SEC’s sur-reply in support
4    of its opposition to the Fifth Amendment Motion, the supporting declarations and
5    exhibits of the parties, and the other evidence and argument presented to the Court at
6    the October 7, 2016 hearing on the Fifth Amendment Motion, issued and entered an
7    Amended and Restated Preliminary Injunction that inter alia froze defendant Liu’s
8    and Wang’s and the Corporate Defendants’ assets (Dkt. No. 176);
9          The Court, having now considered the SEC’s instant Motion, the supporting
10   Memorandum of Points and Authorities, the supporting declarations and exhibits of
11   the parties; and the filings and records in this action, issues and enters a further
12   Preliminary Injunction as set forth below.
13         The Court, having previously found, and continues to find that:
14         A.     This Court has jurisdiction over the parties to, and the subject matter of,
15                this action.
16         B.     The SEC has made a sufficient and proper showing in support of the
17                relief granted herein, as required by Section 20(b) of the Securities Act
18                of 1933 (“Securities Act”) (15 U.S.C. s 77t(b)) and Section 21(d) of the
19                Securities Exchange Act of 1934 (“Exchange Act”) (15 U.S.C. § 78u(b))
20                by evidence establishing a prima facie case and reasonable likelihood
21                that the Defendants have engaged in, are engaging in, are about to
22                engage in, and will continue to engage in, unless restrained, transactions,
23                acts, practices and courses of business that constitute violations of
24                Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a), and Section
25                10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5
26                thereunder, 17 C.F.R. § 240.10b-5.
27         C.     Good cause exists to believe that, unless restrained and enjoined by
28                order of this Court, Defendants will dissipate, conceal, or transfer assets

                                                3
 Case 8:16-cv-00974-CJC-AGR Document 298 Filed 12/08/20 Page 4 of 7 Page ID #:7539




1                 which could be the subject to an order directing disgorgement or the
2                 payment of civil money penalties in this action. It is appropriate for the
3                 Court to issue this Preliminary Injunction to prevent the dissipation of
4                 assets.
5                                                I.
6          IT IS HEREBY ORDERED that, except as otherwise ordered by this Court,
7    Defendants Liu, Wang, Pacific Proton, PPEB5 Fund and Beverly Proton, and their
8    officers, agents, servants, employees, attorneys, subsidiaries and affiliates, and those
9    persons in active concert with them, who receive actual notice of this Order, by
10   personal service or otherwise, and each of them, be and hereby are preliminarily
11   restrained and enjoined from, directly or indirectly, transferring, assigning, selling,
12   hypothecating, changing, wasting, dissipating, converting, concealing, encumbering,
13   or otherwise disposing of, in any manner, any funds, assets, securities, claims or other
14   real or personal property, including any notes or deeds of trust or other interest in real
15   property, wherever located, of any one of the Defendants, or their subsidiaries or
16   affiliates, owned by, controlled by, managed by or in the possession or custody of any
17   of them and from transferring, encumbering dissipating, incurring charges or cash
18   advances on any debit or credit card of the credit arrangement of any one of the
19   Defendants, or their subsidiaries and affiliates.
20                                              II.
21         IT IS FURTHER ORDERED that, except as otherwise ordered by this Court,
22   the freeze, previously ordered by the TRO, shall remain in place on all monies and
23   assets (with an allowance for necessary and reasonable living expenses to be granted
24   only upon good cause shown by application to the Court with notice to and an
25   opportunity for the SEC to be heard) in all accounts at any bank, financial institution
26   or brokerage firm, or third-payment payment processor, all certificates of deposit, and
27   other funds or assets, held in the name of, for the benefit of, or over which account
28   authority is held by Defendants Liu, Wang, Pacific Proton, PPEB5 Fund and Beverly

                                                4
 Case 8:16-cv-00974-CJC-AGR Document 298 Filed 12/08/20 Page 5 of 7 Page ID #:7540




1    Proton, or by United Damei Group, United Damei Investment Company, Ltd. and/or
2    Beijing Pacific Damei Consulting Co. Ltd. (collectively, “UDG”), including but not
3    limited to the accounts listed below:
4      BANK NAME                  ACCOUNT NAME                       ACCOUNT NO.
5      Bank of America, N.A. Charles Liu                             unknown
6      J.P. Morgan Chase
       Bank, N.A.                 Charles Liu                        xxxxx3076
7
8      J.P. Morgan Chase          Charles Liu                        xxxxx1055
       Bank, N.A.
9
       J.P. Morgan Chase          Xin Wang                           xxxxx3983
10     Bank, N.A.

11     J.P. Morgan Chase          Pacific Proton Therapy Regional    xxxxx6428
       Bank, N.A.                 Center, LLC
12
       J.P. Morgan Chase          Pacific Proton EB-5 Fund, LLC      xxxxx1028
13     Bank, N.A.
14     J.P. Morgan Chase          Los Angeles County Proton          xxxxx5152
       Bank, N.A.                 Therapy, LLC
15
       J.P. Morgan Chase          United MPH Ventures, LLC           xxxxx7035
16     Bank, N.A.
17     J.P. Morgan Chase          MP Medical Hotel, Inc.             xxxxx9018
       Bank, N.A.
18
       J.P. Morgan Chase          SC MPH Fund, LP                    xxxxx2522
19     Bank, N.A.
20     J.P. Morgan Chase          SC MPH Management, LLC             xxxxx2978
       Bank, N.A.
21
       Citibank, N.A.             Charles Liu                        xxxxxxx0486
22
                                  Pacific Proton Regional Center
23     East West Bank             LLC by Atlantic Escrow             xxxx9509
                                  Corporation as escrow agent
24
       Industrial and
25     Commercial Bank of         United Damei Group                 unknown
       China
26
       Industrial and             Beijing Pacific Damei Consulting
27     Commercial Bank of         Co., Ltd.                          unknown
       China
28

                                                5
 Case 8:16-cv-00974-CJC-AGR Document 298 Filed 12/08/20 Page 6 of 7 Page ID #:7541




1      BANK NAME                  ACCOUNT NAME                           ACCOUNT NO.
2      Wells Fargo Bank,
       N.A.                       Xin Wang                               xxxxxx9793
3
4      China Merchants Bank
                                  unknown                                unknown
       Co. Ltd., Hong Kong
5
       Bank of America N.A.
6      /0959 A/C:
7      Grenada Co-operative       unknown                                unknown
8      Bank Limited, St.
       Georges, Grenada
9
10
           Any bank, financial institution or brokerage firm, or third-party payment
11
     processor holding such monies and assets described above shall hold and retain
12
     within their control and prohibit the withdrawal, removal, transfer or other disposal of
13
     any such funds or other assets except as otherwise ordered by this Court.
14
                                               III.
15
           IT IS FURTHER ORDERED that any person who receives actual notice of this
16
     Order by personal service or otherwise, and who holds, possesses or controls assets
17
     exceeding $5,000 for the account or benefit of any one of the Defendants, shall within
18
     five days of receiving actual notice of this Order provide the Court-appointed
19
     Monitor and counsel for the SEC with a written statement identifying all such assets,
20
     the value of such assets, or best approximation thereof, and any account numbers or
21
     account names in which the assets are held.
22
                                               IV.
23
           IT IS FURTHER ORDERED that copies of this Order may be served by
24
     facsimile, email, hand-delivery, personal or overnight delivery, or U.S. Mail, by
25
     agents and employees of the SEC or any state or federal law enforcement agency or
26
     by private process server, upon any financial institution or other entity or person that
27
     may have possession, custody, or control of any documents or assets of any
28

                                               6
 Case 8:16-cv-00974-CJC-AGR Document 298 Filed 12/08/20 Page 7 of 7 Page ID #:7542




1    Defendant, or that may otherwise be subject to any provision of this Order. Service
2    upon any branch or office of any financial institution shall effect service upon the
3    entire Financial Institution.
4                                                V.
5          IT IS FURTHER ORDERED that this Court shall retain jurisdiction over this
6    action for the purpose of implementing and carrying out the terms of all orders and
7    decrees which may be entered herein and to entertain any suitable application or
8    motion for additional relief within the jurisdiction of this Court.
9
10         IT IS SO ORDERED, this 8th dayy of December, 2020 at 3:45 PM.Pacific
                                                                _____,   ac c
11   Standard Time.
12
13
                                                      THE HON. COR
                                                               CORMAC
                                                                 RMAC J. CARNEY
                                                                         CARNE EY
14
                                                      UNITED STATES DISTRICT JJUDGE
                                                                               UDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                7
